2014 UT App 290
_________________________________________________________

              THE UTAH COURT OF APPEALS

       ESTATE OF BRETT R. REITZ AND VALORIE Y. SHIMODA,
                           Petitioners,
                                v.
           LABOR COMMISSION, HILTI INC., AND ACE
                    AMERICAN INSURANCE,
                         Respondents.

                    Memorandum Decision
                        No. 20130373-CA
                    Filed December 11, 2014

                Original Proceeding in this Court

           Sandra N. Dredge, Attorney for Petitioners

         Jaceson R. Maughan, Attorney for Respondent
                      Labor Commission

       Lori L. Hansen and Cody G. Kesler, Attorneys for
                Respondents Hilti Inc. and Ace
                     American Insurance

 JUDGE MICHELE M. CHRISTIANSEN authored this Memorandum
  Decision, in which JUDGES GREGORY K. ORME and STEPHEN L.
                        ROTH concurred.


CHRISTIANSEN, Judge:

¶1      Valorie Y. Shimoda and the Estate of Brett R. Reitz
(collectively, Petitioners) seek judicial review of the Utah Labor
Commission’s decision denying workers’ compensation benefits
pursuant to Utah’s Workers’ Compensation Act. We decline to
disturb the Commission’s decision.

¶2    On May 31, 2007, while employed by Hilti Inc., Brett Reitz
was injured after falling from a ladder. Nearly two years later,
                 Estate of Reitz v. Labor Commission


Reitz filed an application for hearing with the Commission
claiming entitlement to various workers’ compensation benefits,
but he passed away before his claim could be adjudicated. After
Reitz’s death, Shimoda continued to pursue Reitz’s pending claims
for workers’ compensation benefits on behalf of the estate and also
filed a claim for dependent and burial benefits. Each of these claims
requires a showing that the industrial accident was the medical
cause of the harm for which the claimant is seeking benefits. See
Utah Code Ann. §§ 34A-2-401(1), -423(2), -702(5) (LexisNexis 2008).
The Administrative Law Judge (the ALJ) consolidated all claims
and, after holding an evidentiary hearing, referred the medical
aspects of Petitioners’ claims to a panel of medical experts.

¶3     The medical panel evaluated Reitz’s injuries and prepared
a report detailing its findings.1 Based on the medical panel’s report,
the ALJ dismissed Petitioners’ claims. Specifically, the ALJ found
that Reitz had “suffered a temporary aggravation of his pre-
existing back problems as the result of the May 31, 2007 industrial
accident” but “became medically stable on October 15, 2007, with
no permanent impairment.” Consequently, the ALJ determined
that Reitz’s death “was not medically caused by the [May 31, 2007]
industrial accident.”

¶4     Petitioners appealed the ALJ’s order to the Commission. The
Commission adopted the ALJ’s findings of fact. Like the ALJ, the
Commission relied heavily on the medical panel’s report and
concluded that Petitioners “failed to establish the requisite medical
causal connection between Mr. Reitz’s work accident and his
medical problems after October 15, 2007.” Accordingly, the
Commission affirmed the ALJ’s denial of benefits. Petitioners filed
a motion requesting reconsideration of the Commission’s decision
denying Petitioners’ claims. The Commission denied Petitioners’
motion for reconsideration.


1. After submitting its initial report, the medical panel subsequently
clarified its opinion on three separate occasions. None of the
clarifications changed the panel’s ultimate conclusion.



20130373-CA                       2                2014 UT App 290
                 Estate of Reitz v. Labor Commission


¶5     On review before this court, Petitioners argue that the “clear
weight of the record” undermines the Commission’s factual
determination that no medical causation linked Reitz’s industrial
accident to his declining health after October 15, 2007, and his
eventual death. Medical causation is an issue of fact. Chase v.
Industrial Comm'n, 872 P.2d 475, 479 (Utah Ct. App. 1994). “We
must uphold the Commission’s factual findings if such findings are
supported by substantial evidence based upon the record as a
whole.” Migliaccio v. Labor Comm’n, 2013 UT App 51, ¶ 7, 298 P.3d
676 (citation and internal quotation marks omitted); accord Utah
Code Ann. § 63G-4-403(4)(g) (LexisNexis 2011); Murray v. Labor
Comm'n, 2013 UT 38, ¶ 19, 308 P.3d 461. The Commission’s decision
is supported by substantial evidence if “a reasonable mind might
accept as adequate the evidence supporting the decision.” Martinez
v. Media-Paymaster Plus/Church of Jesus Christ of Latter-day Saints,
2007 UT 42, ¶ 35, 164 P.3d 384 (citation and internal quotation
marks omitted). This is true “even if another conclusion from the
evidence is permissible.” See Larson Limestone Co. v. Division of Oil,
Gas & Mining, 903 P.2d 429, 432 (Utah 1995).

¶6     As a starting point for analyzing Petitioners’ claims, the
Commission summarized the “host of physical and emotional
problems” from which Reitz had suffered and that predated his
industrial accident, some of which began when he was four years
old. These conditions included “pain in [Reitz’s] back, neck, and
extremities, headaches, abdominal pain and vomiting, episodes of
explosive anger, and periods of abuse of alcohol and drugs.” The
Commission also found that Reitz had been “involved in multiple
accidents, including falling off a cliff, falling through a staircase,
and several motor vehicle accidents,” and, after his industrial
accident, had “continued to receive frequent medical attention for
his various on-going problems, such as injuries from another motor
vehicle accident, sleep apnea, respiratory infections, depression,
and vomiting.”

¶7     Next, the Commission observed that the ALJ referred Reitz’s
case to an impartial medical panel because the physicians who




20130373-CA                       3                2014 UT App 290
                 Estate of Reitz v. Labor Commission


treated Reitz immediately following his accident and those who
examined him on behalf of Hilti Inc. “expressed contradictory
opinions as to the causal connection, if any, between Mr. Reitz’s
work accident of May 31, 2007, and his subsequent medical
problems and death.” The medical panel, consisting of medical
specialists in psychiatry and pain management, reviewed
approximately 1,900 pages of Reitz’s medical and legal records,
including records from seventy-five health care providers.
Although the medical panel found that trauma incurred in Reitz’s
industrial accident “may have aggravated chronic recurring low
back pain,” the panel ultimately concluded that Reitz’s condition
became “medically stable” as of October 15, 2007. The panel further
concluded that the medical care Reitz received after October 15,
2007, was not strictly necessary to treat his condition as the result
of the industrial accident, stating, “Medical care was necessary
because [Reitz’s] multiple underlying medical problems persisted,
progressed, and were compounded by new injuries, but not
because of the May 31, 2007 industrial accident.” The panel
concluded that Reitz’s death

       was likely the result of a cardiac arrhythmia due to
       an acute electrolyte imbalance due to an episode of
       persistent vomiting. Headaches with vomiting were
       a long-term problem for [Reitz], probably because of
       Chiari Malformation or a migraine disorder.
       Headaches with vomiting may have accompanied
       back pain, but they were not caused by the abrasions and
       contusions to the back and extremities caused by the ladder
       fall of May 31, 2007.

(Emphasis added.) The Commission indicated that it was
“persuaded by the report of the independent medical panel,”
noting that the panel was “impartial, with no ties to claimants or
respondents”; was “comprised of specialists in psychiatry and pain
management—appropriate in light of Mr. Reitz’s complicated and
chronic pain complaints”; and had “reviewed Mr. Reitz’s entire
medical history.”




20130373-CA                        4                  2014 UT App 290
                 Estate of Reitz v. Labor Commission


¶8     Petitioners assert that while the medical panel “opined that
the industrial accident was not the cause of [Reitz’s] death, . . . the
panel’s opinion was not weighed against the clear weight of all of
the other evidence the ALJ had before her.” However, the evidence
referred to by Petitioners consists primarily of the same conflicting
medical opinions that prompted the ALJ to refer Reitz’s case to the
medical panel. When Petitioners presented this conflicting evidence
on appeal to the Commission, the Commission weighed the
conflicting evidence but nevertheless determined that “neither
Petitioners’ own opinions nor the selective opinions of Mr. Reitz’s
treating physicians [overcame] the medical panel’s authoritative
analysis.” The Commission thus concluded that “[n]othing in
Petitioners’ current submissions alter[ed] the Commission’s
foregoing opinion” that “no medical causal connection ha[d] been
established between [Reitz’s] work accident and his medical
problems after October 15, 2007.”

¶9     This court will not “reweigh the evidence and substitute our
conclusion for that of the Commission.” Migliaccio, 2013 UT App
51, ¶ 7 (citation and internal quotation marks omitted). “Instead,
we defer to the Commission’s findings because, when reasonably
conflicting views arise, it is the Commission’s province to draw
inferences and resolve these conflicts.” Id. (citation and internal
quotation marks omitted). We conclude that a reasonable mind
could accept as adequate the medical panel report and other
evidence supporting the Commission’s factual findings and
decision, see Martinez, 2007 UT 42, ¶ 35, “even if another conclusion
from the evidence is permissible,” see Larson Limestone, 903 P.2d at
432. The Commission’s decision is therefore supported by
substantial evidence, and we decline to disturb it.




20130373-CA                       5                 2014 UT App 290